While I concur in the result reached by the majority, I am unable to join in holding that evidence relative to the speed of respondent's car in traveling from Aberdeen to the scene of the accident was material and admissible. This court settled the question in Hutteball v. Montgomery, 187 Wash. 516,60 P.2d 679. I quote from the cited case as follows:
"Assignments 2 and 3 relate to the rejection of testimony offered as to the estimated speed of respondents' car at several different points a number of miles from the scene of the accident, neither of the witnesses having seen either car until after the collision; and also the rejection of testimony offered as to the character of the country over which the respondents traveled the morning of and prior to the accident. The argument upon these two matters together on behalf of appellant is that the testimony rejected would have shown that respondents had driven 414 miles that morning in nine and one-half hours, a general average of forty-six miles an hour, and that the first part of the morning's journey was through hilly country, where, presumably, they would not, or did not, drive as fast as later on; and that this, together with testimony offered of the estimated, excessively great speed of respondents' car later on, nearer the scene of the accident, would justify the jury in reasonably inferring that the respondents were driving in excess of forty-six miles an hour at the time of the collision. *Page 470 
"The testimony offered was entirely too uncertain and remote. The rejection of it did not constitute error, prejudicial or otherwise. On the question of remoteness, some discretion must be vested in the trial court, and its ruling should not be disturbed unless clearly wrong. Showers v. A.H. Jones Co., 126 Neb. 604,253 N.W. 902. There was no abuse of discretion here. Appellant's authorities, including one furnished since the argument, have been examined, and, without discussing them, we say that they do not, in our opinion, sustain the claim that the court committed error in the rejection of this testimony."